In an action brought to recover damages for personal injuries sustained by reason of defendant’s alleged negligence when plaintiff fell upon a stairway leading from the street to defendant’s subway station, appeal by defendant from order denying its motion for a new trial on the ground of newly-discovered evidence dismissed, without costs. In view of our determination of the companion appeal from the judgment in this action, this appeal has become academic. Present ■ — ■ Hagarty, Carswell, Johnston, Taylor and Close, JJ. [See ante, p. 819.]